DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perreault (US 2009/0278520).
Regarding claim 1, fig. 3 of Perreault teaches a circuit for a switched capacitor voltage converter, comprising: a first capacitor [C1 on left] having a first side and a second side; a second capacitor [C1 on right] (typo- should be C2) having a first side and a second side; a first switch [M1] having a first side connected to a first voltage node and having a second side connected to the first side of the second capacitor; a second switch [M4] having a first side connected to the second side of the second capacitor and having a second side connected to the first side of the first capacitor; a third switch [M7] having a first side connected to the second side of the first capacitor and having a second side connected to a second voltage node; a fourth switch [M2] having a first side connected to the second side of the second capacitor and having a second side connected to a third voltage node; a fifth switch [M3] having a first side connected to the first side of the second capacitor and having a second side connected to the first side of the first capacitor; a sixth switch [M5] having a first side connected to the second side of the first capacitor and having a second side connected to the third voltage node; and a seventh switch [M6] having a first side connected to the first side of the first capacitor and having a second side connected to the second voltage node.
Regarding claim 2, fig. 3 of Perreault teaches wherein the third voltage node is connected to ground.
Regarding claim 3, fig. 3 of Perreault teaches wherein, during a first configuration: the first switch is closed; the second switch is closed; the third switch is closed; the fourth switch is open; the fifth switch is open; the sixth switch is open; and the seventh switch is open (par. 61 and Table 1 shows where M1, M4, and M7 are closed).
Regarding claim 13, fig. 3 of Perreault teaches wherein the first switch, the second switch, the third switch, the fourth switch, the fifth switch, the sixth switch, and the seventh switch are formed from MOSFETs (par. 60).
Regarding claim 14, fig. 3 of Perreault teaches wherein the first voltage node receives an input voltage and the second voltage node outputs an output voltage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perreault in view of Crossley (US 2016/0308443).
Regarding claim 15, Perreault teaches the device as indicated above except wherein the second voltage node receives an input voltage and the first voltage node outputs an output voltage. However, Crossley teaches a switched capacitor where the input and output are switched (par. 118). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the input and output as taught in Crossley for the purpose of utilizing a suitable and well-known type of switched capacitor circuit with improved flexibility. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perreault in view of fig. 8 of Perreault.
Regarding claim 16, Perreault teaches the device as indicated above except wherein the circuit is used to form a multi-phase voltage converter. However, fig. 8 of Perreault teaches a multiphase converter with switched capacitor converters. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the multiphase design as taught in fig. 8 of Perreault for the purpose of utilizing a suitable and well-known type of multiphase implementation of switched capacitance converters. 
	
	
Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lesso (US 2016/0126834) describes a charge pump circuit and methods of operation. Hamada (US 2012/0299642) describes a charge pump circuit and control method. Giuliano (US 9,882,471) describes a DC-DC converter with modular stages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896